118 Ga. App. 408 (1968)
163 S.E.2d 844
VAUGHN
v.
McDANIEL et al.
43924.
Court of Appeals of Georgia.
Submitted September 6, 1968.
Decided September 16, 1968.
Rehearing Denied September 30, 1968.
John N. Crudup, for appellant.
Palmour & Palmour, James E. Palmour, III, Greer, Sartain & Carey, Joe B. Sartain, Jr., for appellees.
HALL, Judge.
The plaintiff appeals from a judgment sustaining a motion to dismiss her complaint. The complaint alleged that while the plaintiff was employed as a waitress in the defendant's restaurant the employees had taken up an unattached throw rug because of the danger, the employer replaced the rug, the plaintiff fell on the rug and was injured and damaged because of the defendant's negligence in failing to provide a safe place to walk and to warn the plaintiff of the obvious danger on the floor, and in replacing the rug.
The defendant relies on Coe v. Hewett, 97 Ga. App. 625 (104 SE2d 129); and Harrell v. Mayfield, 117 Ga. App. 194 (160 SE2d 213). These cases are inapposite for the reason they *409 were decided under the old rule of pleading when it was necessary to allege a cause of action rather than a mere claim for relief and when the pleadings were construed against rather than for the pleader. See Martin v. Approved Bancredit Corp., 224 Ga. 550, 551; Byrd v. Ford Motor Co., 118 Ga. App. 333 (163 SE2d 327), and the authorities cited therein. The trial court erred in sustaining the motion to dismiss.
Judgment reversed. Bell, P. J., and Quillian, J., concur.